UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2010 Item 1. Report to Stockholders. ANNUAL REPORT December 31, 2010 Congress Large Cap Growth Fund Annual Letter to Mutual Fund Shareholders For the period January 1, 2010 to December 31, 2010 Dear Shareholder: Performance Highlights: The stock market reversed earlier in the year losses to end 2010 on a positive note.For the fourth quarter, the Class R shares of the portfolio, returned 12.45% compared with 11.83% for the Russell 1000® Growth Index (the “Russell 1000”).For the year, the Class R shares returned 10.18% compared with 16.71% for the Russell 1000. Positive factors that contributed to our relative performance for the year were asset allocation (+50bps) and security selection (+30bps) in Technology and an overweight in Industrials (+26bps).Negative factors that contributed to our relative performance for the period were selections in Consumer Discretionary (-195bps) and Health Care (-129bps). Throughout the year, market returns were driven by lower quality (as measured by balance sheet strength) and smaller companies.The lower quality factor dissipated somewhat in the fourth quarter, but the size discrepancy continued apace.For example, the Russell Mid Cap Growth Index returned 26.38% for the year compared with 16.71% for the Russell 1000.With a median market cap of $34.1 billion, the Fund is over five times the size of the Russell 1000 with a median market cap of $6.2 billion. Market Commentary: The market continued to recover from the financial crisis punctuated by the Lehman Brothers collapse in September, 2008.After a difficult second quarter, the market rallied from the August Federal Reserve announcement of a second quantitative easing program.Fears that our economy would enter a second recession in as many years waned as it became clear that monetary policy would remain accommodative for economic growth. In addition to the typical anxiety around the durability of recoveries, the market was forced to digest the changes brought on by new regulations guiding both the health care and finance sectors during 2010.These sectors were especially volatile during the year and it will take some time to determine how the companies and stocks will respond in the heightened regulatory environment (i.e., Patient Protection and Affordability Act and Restoring American Financial Stability Act). The economy appears to be on much firmer footing than a year ago.The industrial side of the economy has improved considerably as manufacturing production was up 5.8% in 2010, driving capacity utilization to 76.0%.Both of the popular ISM indices were very strong in December with the manufacturing ISM 1 recording a 57.0 (anything above 50 is considered expansionary) and the non-manufacturing ISM up to 55.0.While unemployment remains elevated, private payrolls registered 128,000 new jobs per month on average in the fourth quarter. Over the last few years, many companies took advantage of the low borrowing rates to improve their balance sheets.As a result, S&P 500® Index companies hold record amounts of cash compared with their market capitalizations.This, combined with improved capacity utilization, low cost of capital and the accelerated depreciation allowance, should encourage renewed business spending in 2011. Market volatility was low during the last five months of 2010.This is likely to change.Oil and commodity prices have risen considerably, increasing the risk of inflation.Also, with gasoline prices averaging over $3 per gallon, the consumer may begin to curtail discretionary spending.Financial stocks continue their pattern of one step back for every two steps forward.The current headline risks, European sovereign debt and U.S. municipal debt, should abate but will likely pressure the market at various points. Portfolio Commentary: The Fund remains fully invested in established growth companies.This market cycle is typical in that prior to and in the early stages of an economic recovery, lower quality companies tend to outperform.Unique to this cycle is that lower quality outperformance has persisted longer than normal, which we attribute to the aggressive action taken by the federal government in the form of the two quantitative easing programs and the massive stimulus package enacted in 2009.Inevitably, this will lead to inflationary pressures which are building in the form of higher energy and commodity prices.As these pressures mount, we believe the balance sheet strength and ability to generate free cash flow will become more important. The largest holding at year end was Freeport McMoran, the Arizona based mining company.While the stock is volatile, the company has less than 30% debt and a net profit margin of 21.5%.Reflecting the improved copper dynamics and the company’s shareholder friendly management, the company recently increased the annual dividend from $1.20 to $2.00 per share.Juniper Networks was the second largest holding at year end. Juniper manufactures and sells networking gear to telecommunication companies and enterprise (business and government) users.It has no net debt, substantial free cash flow and experienced about 20% growth in 2010. Some companies, such as Intuitive Surgical Group that have solid growth characteristics have hurt the Fund.Intuitive for instance has no debt and earnings growth of 30% but badly lagged the market during the fourth quarter. We have elected to hold Intuitive as we believe the long term growth potential of the company’s DaVinci robotic surgery machine is significant and not reflected in the stock price. 2 The portfolio allocation among market sectors reflects our view that this recovery will continue to be driven by capital spending, domestic manufacturing and international infrastructure building.Accordingly, the industrial, materials and technology sectors combined comprise 46.3% of the portfolio.We are still cautious about sectors working through new government mandates.The financial and health care sectors, often significant holdings for us, combined compose 14.5% of the Fund, less than their weighting in our economy.These weightings will shift through the year as the economic expansion continues and companies adjust to new regulatory obligations. In Closing: Thank you for the confidence you place in us and for your investment in the Fund.We look forward to serving your investment needs. Sincerely, Daniel A. Lagan, CFA Alfred A. Lagan, CFA Gregg A. O’Keefe, CFA Important Disclosures Past performance is not a guarantee of future results. The opinions provided herein are those of Congress Asset Management and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Investment performance reflects fee waivers. In the absence of such waivers total returns would be reduced. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in foreign securities which may involve greater volatility and political, economic, and currency risks and differences in accounting methods. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 1000® Growth Index measures performance of the large-cap growth segment of the U.S. Equity Universe. The Russell Midcap® Growth Index measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap® Index companies with higher price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. The ISM manufacturing Index is a monthly index released by the Institute of Supply Management which tracks the amount of manufacturing activity that occurred in the previous month. The values for the index can be between 0 and 100. A Basis Point (bps) is a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. Free Cash Flow (FCF) represents the cash that a company is able to generate after determining the money required to maintain or expand its asset base. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investment in this report.Current and future portfolio holdings are subject to risk. Congress Large Cap Growth Fund is distributed by Quasar Distributors, LLC. 3 CONGRESS LARGE CAP GROWTH FUND SECTOR ALLOCATION at December 31, 2010 (Unaudited) Sector Allocation Percent of Net Assets Information Technology 25.4% Industrials 15.1% Consumer Discretionary 13.7% Consumer Staples 13.5% Energy 9.9% Financials 7.5% Health Care 7.0% Materials 5.8% Cash* 2.1% Net Assets 100.0% * Cash Equivalents and Liabilities in Excess of Other Assets. EXPENSE EXAMPLE For the Six Months Ended December 31, 2010 (Unaudited) As a shareholder of the Congress Large Cap Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees; distribution and/or service fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/10 - 12/31/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares less than 90 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in the example, together with the amount you invested, to estimate the 4 CONGRESS LARGE CAP GROWTH FUND EXPENSE EXAMPLE For the Six Months Ended December 31, 2010 (Unaudited) (Continued) expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/10 12/31/10 7/1/10 – 12/31/10 Class R Actual $5.61* Class R Hypothetical (5% return before expenses) $5.09* Class I Actual $4.21** Class I Hypothetical (5% return before expenses) $3.82** * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.00%, (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 0.75% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/365 (to reflect one-half year period). 5 CONGRESS LARGE CAP GROWTH FUND VALUE OF $10,000 VS. RUSSELL 1000® GROWTH INDEX AND S&P 500® INDEX Returns for the period ended December 31, 2010 Since Inception One Year (3/31/2009) Congress Large Cap Growth Fund, Class R 10.18% 24.75% Russell 1000® Growth Index 16.71% 33.98% S&P 500® Index 15.06% 32.37% This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days. Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 6 CONGRESS LARGE CAP GROWTH FUND VALUE OF $500,000 VS. RUSSELL 1000® GROWTH INDEX AND S&P 500® INDEX Returns for the period ended December 31, 2010 Since Inception 4/30/10 Congress Large Cap Growth Fund, Class I 7.88% Russell 1000® Growth Index 10.30% S&P 500® Index 7.49% This chart illustrates the performance of a hypothetical $500,000 investment made on April 30, 2010, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days. Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 7 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2010 Shares Value COMMON STOCKS - 97.9% Automobiles & Components - 2.3% Johnson Controls, Inc. $ Capital Goods - 10.2% 3M Co. Deere & Co. Fastenal Co. United Technologies Corp. Consumer Services - 4.9% McDonald’s Corp. Starbucks Corp. Diversified Financials - 7.5% CME Group, Inc. JPMorgan Chase & Co. T. Rowe Price Group, Inc. Energy - 9.9% Devon Energy Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Schlumberger Ltd. Food & Staples Retailing - 2.4% Costco Wholesale Corp. Food, Beverage & Tobacco - 8.8% Coca Cola Co. Dr Pepper Snapple Group, Inc. The J.M. Smucker Co. Kraft Foods, Inc. - Class A Health Care Equipment & Services - 4.7% Becton, Dickinson & Co. Intuitive Surgical, Inc.* Household & Personal Products - 2.2% Colgate-Palmolive Co. Materials - 5.8% Freeport-McMoRan Copper & Gold, Inc. Praxair, Inc. Media - 4.6% Omnicom Group, Inc. Walt Disney Co. Pharmaceuticals, Biotechnology & Life Sciences - 2.2% Celgene Corp.* Retailing - 2.1% The TJX Companies, Inc. Software & Services - 9.7% Accenture Ltd. Citrix Systems, Inc.* International Business Machines Corp. Intuit, Inc.* Technology Hardware & Equipment - 15.7% Apple, Inc.* Broadcom Corp. EMC Corp.* Hewlett-Packard Co. Juniper Networks, Inc.* QUALCOMM, Inc. The accompanying notes are an integral part of these financial statements. 8 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2010 (Continued) Shares Value Transportation - 4.9% Canadian National Railway Co. $ United Parcel Service, Inc. TOTAL COMMON STOCKS (Cost $25,886,096) SHORT-TERM INVESTMENT - 2.3% Money Market Fund - 2.3% Invesco Short-Term Treasury Portfolio - Institutional Class, 0.039%, (a) TOTAL SHORT-TERM INVESTMENT (Cost $682,408) TOTAL INVESTMENTS IN SECURITIES - 100.2% (Cost $26,568,504) Liabilities in Excess of Other Assets- (0.2)% TOTAL NET ASSETS - 100.0% * Non-income producing security. (a) 7-day yield as of December 31, 2010 The accompanying notes are an integral part of these financial statements. 9 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES at December 31, 2010 ASSETS: Investments in securities, at value (Cost $26,568,504) (Note 2) $ Receivables: Dividends and interest Prepaid expenses Total assets LIABILITIES: Payables: Distributions to shareholders Administration fees Fund shares redeemed Investment advisory fees, net Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS: Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ Class R: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ Class I: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF OPERATIONS For the Year Ended December 31, 2010 INVESTMENT INCOME Dividends (net of $1,488 foreign withholding tax) $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Registration fees Distribution fees Audit fees Reports to shareholders Miscellaneous expenses Legal fees Chief Compliance Officer fees Custody fees Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Year Ended Period Ended December 31, December 31, 2009* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Class R (a)(b) Net increase in net assets derived from net change in outstanding shares - Class I (a) — Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year/period — End of year/period $ $ Undistributed net investment income $ $ — * Fund and Class R shares commenced operations on March 31, 2009. The accompanying notes are an integral part of these financial statements. 12 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Year Ended Period Ended December 31, 2010 December 31, 2009* Shares Value Shares Value Class R Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $508 and $9. * Fund and Class R shares commenced operations on March 31, 2009. Period Ended December 31, 2010** Shares Value Class I Shares sold $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase $ ** Class I shares have been offered since April 30, 2010. The accompanying notes are an integral part of these financial statements. 13 CONGRESS LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period CLASS R Year Ended Period Ended December 31, 2010 December 31, 2009* Net asset value, beginning of year/period $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment income ** Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income ) ) Paid-in capital from redemption fees (Note 2) —
